Citation Nr: 1210584	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO. 10-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for dysrhythmia.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for a disability of the feet and toenails variously diagnosed as athlete's foot and fungal infections.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran and his wife testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the Veteran's claim of service connection for an anxiety disorder to include all acquired psychiatric disorders including PTSD because the record shows him being diagnosed with an anxiety disorder, a panic disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  Similarly, the Board has recharacterized the Veteran's claim of service connection athlete's foot to include all chronic disabilities of the feet and toenails because the record shows him being diagnosed with athlete's foot and fungal infections.  Id.

In December 2011, the Veteran provided the Board with additional pertinent evidence in support of his appeal along with a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran's July 2008 notice of disagreement also included the RO's denial of his claim of service connection for a right shoulder disability in the February 2008 rating decision.  However, a subsequent June 2010 rating decision granted service connection for a right shoulder disability.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The Board finds that the record raises claims of entitlement to service connection for bilateral hearing loss and a thoracic spine disability as well as an application to reopen claims of service connection for right and left knee disabilities and an increased rating for his right shoulder disability.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that it does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claims of service connection for dysrhythmia, emphysema, a chronic disability of the feet and toenails, a left shoulder disability, and an acquired psychiatric disorder including PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The record shows that the Veteran's tinnitus started while on active duty and has continued since that time.

2.  The record shows that the Veteran's low back disability is due to his military service.

3.  The record shows that the Veteran's cervical spine disability is due to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A low back disability was incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to service connection for tinnitus, a low back disability, and a cervical spine disability which constitute complete grants of the Veteran's claim on those issues.  Therefore, no discussion of VA's duty to notify or assist is necessary.
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for tinnitus, a low back disability, and a cervical spine disability, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the awards and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability ratings and effective dates.

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).    

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran and his representative contend that the claimant's tinnitus, low back disability, and cervical spine disability started while on active duty and have continued ever since that time.  As to his tinnitus, the Veteran testified that it was caused by an artillery simulator going off near his head during a war game and it has continued ever since that time.  It was also claimed that his tinnitus was caused by the noise he was exposed to with the 82nd Airborne Division and his occupational specialty as a mechanic.  As to his low back and cervical spine disabilities, the Veteran testified that they were caused by bad landings that occurred during some of his over 70 parachute jumps including one time when he became wrapped up in his parachute and he was dragged for hundreds of yards before he could get free.  The Veteran also claims that they were caused by the general rigors of serving with the 82nd Airborne Division as well as the physical abuse he sustained in obtaining his Spanish jump wings.  Lastly, the Veteran testified that his low back and cervical spine disabilities were caused by a motorcycle accident and jeep accident that occurred while on active duty.

As to an in-service injury, the Veteran's DD 214 lists his occupational specialty as light vehicle mechanic as well as shows that he received a Parachute Badge and a Spanish Parachute Badge.  Service treatment records also show that he served with the 82nd Airborne Division.  A September 1977 service treatment record documents the Veteran injuring himself while landing after a parachute jump.  A January 1979 service treatment record also documents the Veteran's complaints and treatment for neck pain diagnosed as possible whiplash.  August 1979 service treatment records thereafter document a motorcycle accident with the Veteran's subsequent complaints of back pain.  The Board also finds that the Veteran is both competent and credible to report on what he can feel and see, such as ringing in his ears after firing his weapon, after working as a mechanic in a loud garage around jeeps and trucks, and being too close to an artillery simulator after it went off during a war game, even when not documented in his service treatment records because this problem comes to him through his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, the Board finds that the Veteran is both competent and credible to report on what he can feel and see, such as low back and neck pain as well as limitation of motion, following bad landings after a parachute jump as well as after motorcycle and jeep accidents because these problems also come to him through his senses.  Id.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, the 2007 VA examiner diagnosed the claimant with tinnitus.  Moreover, private treatment records starting in 2005 show the Veteran being diagnosed with a low back disability (diagnosed as bulging discs, degenerative joint disease, and spondylosis) and starting in 2006 with a cervical spine disability (diagnosed as bulging discs, degenerative joint disease, spondylosis, and cervicalgia).  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having current disabilities.  See 38 U.S.C.A. § 5107; McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service low back and cervical spine disabilities and his documented injuries while on active duty, in December 2011 Dr. Yocom opined, after correctly noting that the Veteran's in-service history included parachute jumps with some bad landings and a motorcycle accident, that it is more likely than not that his current low back and cervical spine disabilities are directly and causally related to one or more of the accidents he noted that the claimant had while on active duty.  While treatment records obtained from Dr. Layton note that the Veteran had had low back pain since injuring his back at work while moving furniture in approximately 1980, nothing in the record directly contradicts Dr. Yocom's opinion as to the origins or etiology of his low back and cervical spine disabilities.  See Colvin, supra.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for his low back and cervical spine disabilities.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(b); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to evidence of a relationship between the post-service tinnitus and his documented noise exposure while on active duty, the November 2007 VA examiner opined that it was not due to service because his medical records were negative for a diagnosis of tinnitus and his 1976 and 1981 active duty audiological examinations as well as his current audiological examination revealed normal hearing.

On the other hand, in December 2011 Dr. Yocom opined, after correctly noting that the Veteran's in-service history included exposure to weapons fire, including artillery fire, as well as exposure to compressor and generator noise as well as other shop noise while working as a mechanic, opined that it was more likely than not his current tinnitus is directly and causally related to the acoustic trauma he experienced while on active duty.  

Moreover, the Board finds, as explained above, that the Veteran records confirm his claims regarding having extensive in-service noise exposure from working as a mechanic and serving with the 82nd Airborne Division.  Furthermore, as also explained above, the Board finds that the Veteran is both competent and credible to report on what he can feel and see, such ringing in his ears after being exposed to an artillery simulator and after working in the shop, while on active duty and since that time even when not documented in his service treatment records because this problem comes to him through his senses.  See Charles, supra.  

Despite the opinions from the above VA examiner, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current tinnitus is due to his military service.  The Veteran's statements regarding his in-service and post-service symptoms of tinnitus (i.e., ringing in his ears) are entirely credible given the nature of his work while on active duty and since that time.  Moreover, Dr. Yocom opinion is also entirely credible given the fact that it was based on an accurate history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is also warranted for tinnitus.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Rabideau, supra.  


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cervical spine disability is granted.


REMAND

At his personal hearing the Veteran reported that he had also received post-service treatment from a Dr. Ramirez at Osler Medical.  However, despite being provided with 60 days to provide VA with these records following the hearing, no records of Dr. Ramirez were sent to the Board.  Therefore, the Board finds that VA must attempt to obtain those records as required by the duty to assist.

As to the claim of service connection for emphysema, the Veteran testified that it may have been caused by the toxins he was exposed to during the eight years he spent on active duty as a mechanic working on breaks and clutches.  While he at no time specifically claimed that his emphysema was caused by his exposure to asbestos while working on breaks and clutches, such a theory of entitlement seems a part of this claim.  Moreover, the M21-1MR requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  This development addressing whether or not the Veteran was exposed to asbestos, and in what amounts if he was, must be undertaken.

The Veteran should be provided a VA examination to address the nature and etiology of his dysrhythmia and emphysema after the above development has been completed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006);

As to the claim of service connection for a chronic disability of the feet and toenails including athlete's foot and fungal infections, in November 2007 the Veteran was provided with a VA examination to ascertain the origins or etiology of this disability.  However, the Board finds that the opinion provided by that examiner is inadequate because, while the examiner opined that it was too difficult to provide the requested opinion, he did not provide adequate reasons for this conclusion.  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this regard, the Court in Jones held that the Board may not accept an opinion by a VA examiner that he cannot give the requested medical opinion when it is unclear whether it was because the limits of medical knowledge had been exhausted or because further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  

As to service connection for a left shoulder disability, service treatment records document the Veteran's complaints and treatment for shoulder pain following a jump in September 1977 and for left arm pain in November 1980.  Moreover, the post-service record includes a May 2009 X-ray showing degenerative joint disease of the left shoulder.  Furthermore, the Board finds that the Veteran is competent to report on having left shoulder pain and limitation of motion since his bad landing after a parachute jump in September 1977 because these symptom are observable by a lay person.  See Davidson, supra.  

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's current degenerative joint disease of the left shoulder and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006);
Rabideau, supra.

As to service connection for an acquired psychiatric disorder including PTSD, the post-service record documents the Veteran's complaints and treatment for acquired psychiatric disorders diagnosed as an anxiety disorder, a panic disorder, and PTSD.  Moreover, in December 2011 Dr. Yocom opined that the Veteran's PTSD was due to, among other things, his bad parachute landings and motorcycle accident while on active duty.  In this regard, the Board notes that the Veteran's DD 214 shows that he earned two parachute badges.  Moreover, his service treatment records show that he served with the 82nd Airborne Division, document his complaints and treatment for injuries he sustained in bad landings while parachuting, and document that in August 1979 he was in a motorcycle accident.  Furthermore, in treatment records from Dr. Nancy Layton starting in October 2006 she opined that the Veteran's anxiety disorder is due to or associated with his physical condition.

However, while the record contains verification of the Veteran's PTSD stressors and a diagnosis of PTSD, the Board finds that it does not contain competent evidence as to whether his PTSD due to these confirmed stressors meets the criteria for PTSD found in the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  See 38 C.F.R. § 3.304(f) (2011).  Likewise, the Board finds Dr. Layton's opinion equally inadequate because she does not expressly say that the Veteran's anxiety disorder was caused or aggravate by one of his specific service connected physical conditions.  See 38 C.F.R. § 3.310; Allen, supra.  Accordingly, the Board finds that a remand for a VA examination to obtain answers to these questions is required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

The record shows that the Veteran receives ongoing treatment from the Tampa, Viera, and Orlando VA Medical Centers.  However, the record does not include any of his pre-May 2005 or post-March 2011 records from these facilities.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these treatment records with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The record also shows that the Veteran receives ongoing treatment from Dr. Layton, however the record does not include any of her pre-March 2005 or post-December 2007 treatment records.  Likewise, while the Veteran filed with VA a December 2011 letter from Dr. Yocom, the record does not include any of her treatment records.  Similarly, while private treatment records found in the claims file make reference to Dr. Vellody being the Veteran's primary healthcare provider and at his personal hearing, he testified that he received treatment from a Dr. Ramirez at Osler Medical, the record does not include any of his medical records from either of these healthcare providers.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's pre-May 2005 and post-March 2011 treatment records from the Tampa, Viera, and Orlando VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record his pre-March 2005 and post-December 2007 treatment records from Dr. Layton as well as all of his treatment records from Dr. Yocom, Dr. Vellody, and Dr. Ramirez at Osler Medical.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the November 2007 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current disabilities of the feet and toenails, including athlete's foot and fungal infections, were caused by his active duty or has continued since service?

In providing an answer to the above question, if the examiner once again concludes that it is too difficult to provide an opinion as to whether any current disability of the feet and toenails is due to the Veteran's military service, the examiner should explain if the reason that the opinion can't be provided is because the limits of medical knowledge had been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant and his wife are competent and credible to report on the observable symptom of his disability of the feet and toenails (i.e., itchy and red skin and thickened toenails) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis and the fact that his service treatment records document his complaints and treatment for athlete's foot in September 1979 and January 1981.  

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's degenerative joint disease of the left shoulder manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his left shoulder disability (i.e., pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that his service treatment records document his complaints and treatment for a shoulder injury in September 1977 and left arm pain in November 1980; and the fact that the claimant earned parachute badges.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis of PTSD in accordance with the DSM IV?

b.  If the Veteran has a diagnosis of PTSD accordance with the DSM IV, is it at least as likely as not (50 percent probability or more) that it was caused by his documented parachute jumps and/or his documented motorcycle accident?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's other acquired psychiatric disorders, including a panic disorder and an anxiety disorder, were caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a psychosis that manifested itself to a compensable degree in the first post-service year?

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's other acquired psychiatric disorders, including a panic disorder and an anxiety disorder, were caused by any of his already service connected disabilities including his various orthopedic disorders?

f.  Is it at least as likely as not (50 percent probability or more) that the Veteran's other acquired psychiatric disorders, including a panic disorder and an anxiety disorder, were aggravated by any of his already service connected disabilities including his various orthopedic disorders?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his psychiatric disorders (i.e., panic, anxiety, a racing heart, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis and the fact that his records documents his parachuting and his motorcycle accident stressors.  

In providing answers to the above questions, if the examiner opines that one of his acquired psychiatric disorders was caused or aggravated by one of his already service connected disabilities, the examiner should specifically state which service connected disability he is referring to.

In providing answers to the above questions, if the examiner opines that one of his acquired psychiatric disorders was aggravated by one of his already service connected disabilities, the examiner should provide a baseline as to the severity of the acquired psychiatric disorder before being aggravated.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

7.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his cardiac dysrhythmia.  All necessary tests should be completed.  The claims file should be made available for review in conjunction with the examination.  If a disability involving cardiac dysrhythmia is diagnosed, the examiner is asked to determine whether it is an independent disability or if it is a symptom of his psychiatric disabilities to include PTSD and/or an anxiety disorder.  If it is an independent disability, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dysrhythmia was caused by service, was first manifested in service, or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

8.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his emphysema.  All necessary tests should be completed.  The claims file should be made available for review in conjunction with the examination.  If the Veteran was determined to have been exposed to asbestos, then the examiner should also address whether the Veteran's emphysema is related to asbestos exposure.  If emphysema is diagnosed, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's emphysema, if any, was caused by service, was first manifested in service, or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

9.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


